



Exhibit 10.6





--------------------------------------------------------------------------------

dksheaderlogo2016.jpg [dksheaderlogo2016.jpg]
www.DicksSportingGoods.com
345 Court Street · Coraopolis, PA 15108
 
Main Phone: 724-273-3400



Revised


April 19, 2017


Ms. Keri Jones
3738 W. Calhoun Parkway
Minneapolis, MN 55410


Dear Keri:


We are pleased to offer you a position on our leadership team here at DICK’S
Sporting Goods. At DICK’S we continually search for the finest candidates who
share our passion for sports and our belief that sports make people better. Like
the most successful athletes, our professionals are driven, skilled, passionate
and committed, and we believe you are someone who exhibits these same valuable
traits, day in and day out, both personally and professionally.


Enclosed is important information about our organization, your individual
position, compensation and benefits. Please review the attached materials and
contact me at 724-273-5302 with any questions. The major provisions of your
offer are as follows:


Position: Your position is EVP - Chief Merchant, including Product Development
and Merchandising for Hardlines and Softlines across all of our banners. This
position is based in our Store Support Center, and you will report to Ed Stack,
Chairman and CEO. We look forward to having you begin employment on a date to be
determined.


Base Pay: Your bi-weekly rate of pay will be $24,038.46 annualized to $625,000.


Annual Incentive: Your target incentive award is 75% of your eligible earnings.
The award can range from 0% to 150%, based on company and individual
performance. Your next opportunity for a prorated incentive award will be in the
Spring of 2018 based on fiscal year 2017 results.


Sign-on Bonus: You will receive a one-time sign-on bonus of $50,000 to be paid
with your first paycheck. All applicable federal, state and local taxes will be
withheld from this payment.


Sign-on Equity: You will receive a sign-on equity grant valued at $900,000
consisting of a restricted stock grant valued at $630,000 that will cliff vest
after three years and a stock option grant valued at $270,000 that will vest 25%
each year over a four year period.


Annual Equity: Your target equity award is $900,000. The award will be split
with 70% of the value in the form of restricted stock and 30% of the value in
the form of stock options. Your next opportunity for an annual equity grant will
be in the Spring of 2018.


Long-term Incentive Plan: Assuming a start date prior to June 1, 2017, you are
eligible to participate in our existing 2017 DICK’S Sporting Goods performance
based long-term incentive plan with a target value of $1,250,000. Additional
plan details will be provided during your orientation.


Relocation: You are eligible to participate in our relocation program. A copy of
the relocation policy is enclosed.





--------------------------------------------------------------------------------







Health & Welfare Benefits: As a full-time salaried associate, after 30 days of
continuous full-time service, you are eligible to participate in the full range
of benefits, including medical, prescription, vision, dental, life and
disability insurances, as well as retirement plans. Additional information on
the benefit plans can be found at www.benefityourliferesources.com.


Paid Time Off: Your vacation time will accrue on a bi-weekly basis up to a total
of 20 days annually. Three personal days are awarded at the beginning of each
calendar year and are prorated over the course of the year for new hires. In
addition, the Store Support Center observes seven paid holidays each year.


Non-Qualified Deferred Compensation: You may defer up to 25% of your base salary
and up to 100% of your annual bonus. DICK’s makes a yearly matching contribution
of 20% of your annual deferrals up to a maximum match of $200,000.


Terms: This offer is contingent upon satisfactory background and reference
checks. You will receive a separate email with a link directing you to our
background screening process. DICK’S is an at-will employer, which means that
either you or DICK’s are free to end the employment relationship at any time,
with or without notice or cause. Should DICK’S terminate your employment without
cause, you will receive severance equivalent to one year of base salary payable
in 26 bi-weekly installments. Severance payment will cease if you accept another
position with pay equal to 80% of your final base salary with DICK’S. All
compensation and benefit plans are governed by their respective plan documents.


In addition, the following documents are enclosed and need to be executed prior
to your start date. Please review, sign and forward to my attention.
•
Non-Compete Agreement

•
Sign-on Bonus Agreement

•
Relocation Agreement



On your first day of employment, you will be required to provide documentation
indicating that you are legally eligible for employment in the United States. A
list of acceptable forms of identification is enclosed. If you decide to accept
our offer, please bring the appropriate identification with you on your first
day of employment.


We hope that you’ll accept our offer of employment by signing and returning this
letter to me.


Once again, we’d like to congratulate you on your offer. Please let me know if I
can be of any help to you between now and your first day of employment. We look
forward to welcoming you to the DICK’s team and building a future of success
together.


Sincerely,


/s/ HOLLY R. TYSON

Holly Tyson
Chief Human Resources Officer






I accept the above offer of employment:
/s/ KERI JONES
4/24/2017
Signature
Date

                                







